            Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                        :           CRIMINAL ACTION
                                                 :
    v.                                           :           No. 17-138
                                                 :
 RALPH MALDONADO                                 :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                         January 15, 2021

         Defendant Ralph Maldonado, who is currently serving a 120-month sentence, moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Maldonado seeks a reduction of his

sentence to time served asserting the coronavirus disease 2019 (COVID-19) pandemic combined

with his diabetes, obesity, and high cholesterol, which he contends places him at an increased risk

of harm from the virus, are extraordinary and compelling circumstances justifying his release.

Although the Government concedes Maldonado’s medical conditions present extraordinary and

compelling circumstances justifying release, it opposes Maldonado’s motion, citing Maldonado’s

history and characteristics and danger to the community should he be released. Because the Court

finds Maldonado is a danger to the community, the Court will deny his motion.

BACKGROUND

         On May 9, 2018, Maldonado pleaded guilty to one count of felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On March 13, 2019, Maldonado was sentenced

to 120 months’ incarceration. Maldonado has since been serving his term at FCI Fort Dix in New

Jersey. His anticipated release date is October 28, 2025.

         Since Maldonado’s sentencing, much has changed. Due to COVID-19, a novel and highly

contagious respiratory virus, the United States (and the world) has confronted a rapidly changing

public health crisis that has reached the scale of a global pandemic. The virus commonly causes
             Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 2 of 8




fever, coughing, and shortness of breath, amongst a wide range of other symptoms. See Symptoms

of Coronavirus, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/symptoms.html (last updated Dec. 22, 2020). To date, the virus has

infected 22,740,142 people in the United States and resulted in 379,255 deaths. See United States

COVID-19 Cases and Deaths by State, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Jan. 13,

2021).

          Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe     illness.   See   People   At   Increased   Risk,   Ctrs.   for   Disease   Control    and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last updated Jan. 4, 2021). High risk underlying medical conditions include

chronic kidney disease, serious heart conditions, severe obesity, sickle cell disease, cancer, and

immunocompromised conditions from smoking, bone marrow and organ transplantation, immune

deficiencies, or weakening medications. See id.

          Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In most states, individuals have been directed to stay at home unless engaging

in an essential activity or providing life-sustaining or government services. Individuals are also

encouraged to wear face masks, avoid gathering indoors, and socially distance themselves from

others.




                                                  2
           Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 3 of 8




       In light of the precautions necessary to prevent the virus’ spread, COVID-19 poses a unique

challenge to the prison system. See Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Dec. 31, 2020). Nevertheless, in response to the

COVID-19 pandemic, the BOP has implemented several protocols to protect the health and safety

of the inmates, staff, and general public from the spread of the virus. The BOP’s efforts include

quarantining new inmates at the facility until they are cleared, screening inmates by health services

prior to placement, suspending visits, and significantly decreasing the traffic of individuals

entering the facilities. See BOP Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).

       Maldonado, who contends the BOP’s efforts are insufficient, sent a letter requesting

compassionate release to the warden of FCI Fort Dix that was denied on May 22, 2020. Maldonado

then filed the instant motion for compassionate release on June 17, 2020. Maldonado states he

suffers from diabetes, obesity, and high cholesterol, which he argues place him at high risk of

severe illness should he contract COVID-19. He is currently 58 years old.

       The Government concedes Maldonado’s diabetes presents extraordinary and compelling

circumstances justifying release, but it opposes Maldonado’s motion arguing Maldonado is a

danger to the community which prevents his release. At a December 21, 2020, teleconference, the

parties agreed a hearing was not necessary and the Court may rule on the papers.

DISCUSSION

       The Court will deny Maldonado’s motion because he poses a danger to the community.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may modify a




                                                 3
           Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 4 of 8




term of imprisonment on the defendant’s motion after the defendant has exhausted his

administrative remedies. In relevant part, § 3582(c)(1) provides that a court

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

Congress, however, did not define the term “extraordinary and compelling reasons,” except to state

that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 994(t). Rather, Congress delegated

the authority to define “extraordinary and compelling reasons” to the U.S. Sentencing

Commission.

       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction under

§ 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),” that—

               (1)     (A)    extraordinary and compelling reasons warrant the reduction; . . .

               (2)     the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and

               (3)     the reduction is consistent with this policy statement.

Application Note 1 to § 1B1.13 enumerates three specific reasons that qualify as “extraordinary

and compelling” based on the medical condition, age, or family circumstances of the defendant.

U.S.S.G. § 1B1.13 n.1(A)–(C). Application Note 1 further provides a “catch-all” provision, which




                                                 4
           Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 5 of 8




allows a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).”1 Id. n.1(D).

       To grant Maldonado’s motion, the Court must find that (1) extraordinary and compelling

reasons warrant the reduction, (2) Maldonado is not a danger to the safety of any other person or

to the community as provided in 18 U.S.C. § 3142(g), and (3) the applicable sentencing factors

under 18 U.S.C. § 3553(a) warrant the reduction. 2 The Government concedes Maldonado’s

diabetes presents an extraordinary and compelling reason justifying release. In light of

Maldonado’s criminal history, and his conduct in these crimes, however, the Court is not persuaded

he is not a danger to the community. The Court will thus deny his motion.

       With regard to the first factor, Maldonado argues extraordinary and compelling reasons

exist because of his vulnerability to COVID-19 in prison, given his underlying health conditions,




1 Interpreting this application note in light of recent amendments to the compassionate release
statute, a majority of the district courts that have considered the issue have concluded that a court
(not just the BOP) may independently determine whether extraordinary and compelling reasons,
other than the reasons listed in the policy statement, exist in a particular case. See United States
v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020) (collecting cases). At the time the
application note was drafted, only the Director of the BOP could move for compassionate release
on an inmate’s behalf. In December 2018, however, “the First Step Act amended § 3582(c)(1)(A)
to allow prisoners to directly petition courts for compassionate release, removing the BOP’s
exclusive ‘gatekeeper’ role.” Id. at 396. The Sentencing Commission has not updated the policy
statement to account for this statutory change, and the policy statement is clearly outdated in some
respects, as it continues to track the former statutory language permitting a court to reduce a term
of imprisonment only “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13
& cmt. n.4. Given the changes to the statute, numerous courts have found the policy statement
“does not constrain [a court’s] independent assessment of whether ‘extraordinary and compelling
reasons’ warrant a sentence reduction under § 3582(c)(1)(A).” Rodriguez, 451 F. Supp. 3d at 397
(alteration in original) (citation omitted) (collecting cases). A minority of courts have found
otherwise. See id. at 398 (collecting cases). Because the Government concedes Maldonado’s
condition satisfies Note 1(A) of U.S.S.G. § 1B1.13, the Court need not decide this issue.
2The Court must also find the reduction is otherwise consistent with the policy statement. In light
of its analysis of the other factors, the Court need not address this factor.



                                                 5
              Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 6 of 8




which place him at high risk of serious illness from COVID-19. In United States v. Raia, the Third

Circuit held “the mere existence of COVID-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” 954 F.3d 594, 597 (3d Cir. 2020). As a result, Maldonado’s generalized concern about

COVID-19 and the BOP’s efforts in containing the virus at FCI Fort Dix is insufficient by itself to

justify compassionate release. In this case, however, the Government concedes Maldonado’s

diabetes, combined with the COVID-19 pandemic, satisfies Note 1(A) of U.S.S.G. § 1B1.13. The

Government states:

           The government acknowledges that an inmate who presents a risk factor identified by the
           CDC as increasing the risk of an adverse outcome from COVID-19 presents “a serious
           physical or medical condition . . . that substantially diminishes the ability of the defendant
           to provide self-care within the environment of a correctional facility,” as stated in note
           1(A), as, due to his comorbidities, the defendant may be less able to protect himself against
           an unfavorable outcome from the disease. Here, the defendant’s condition of diabetes
           meets that test.

Gov’t’s Resp. to Def.’s Mot. 14 n.4, ECF No. 53. The CDC lists Type 2 Diabetes Mellitus as a

risk factor for severe illness if infected with COVID-19. Maldonado’s medical records confirm he

has Type 2 Diabetes Mellitus. See Def.’s Mot., Ex. B, at 5, ECF No. 50. The Court therefore finds

Maldonado’s diabetes presents an extraordinary and compelling circumstance justifying his

release.

           Regardless of whether Maldonado presents an extraordinary and compelling circumstance

to consider his release, the Court finds his danger to the community prevents his release. Section

3142(g) sets out the factors courts must consider including “the nature and circumstances of the

offense charged,” “the history and characteristics of the person,” including “the person’s character,

physical and mental condition, family ties, . . . community ties, past conduct, history relating to




                                                     6
           Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 7 of 8




drug or alcohol abuse, [and] criminal history,” and “the nature and seriousness of the danger to

any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

These factors weigh in favor of finding Maldonado a danger to the community.

       Maldonado has been designated an armed career criminal. His instant offense includes

possession of firearms he was not legally entitled to possess yet attempted to sell. In addition,

Maldonado has 13 prior offenses, spanning nearly 30 years. In 1994, he pleaded guilty to

manufacture, delivery, and possession with intent to manufacture or deliver cocaine, and he was

sentenced to five years’ probation. In 1997, he pleaded guilty to the same crime, and he was

sentenced to a term of three to six years’ imprisonment. In 2003, he was part of a conspiracy to

obtain funds in excess of $150,000 by defrauding the Insurance Corporation of New York, and he

was sentenced to one and a half to three years’ imprisonment. In 2009, he was sentenced to 15

years’ probation for the manufacture, delivery, and possession with intent to manufacture or

deliver cocaine and heroin. In 2015, he committed the instant offense.

       Many of Maldonado’s prior crimes were committed while he was on probation or

supervised release. His repeated willingness to re-offend—through drug trafficking, insurance

fraud, or selling firearms—weighs against his release. Further, Maldonado has served less than

half of his 120-month sentence, and release at this juncture would not reflect the seriousness of the

offense, promote respect for the law, or provide just punishment. See 18 U.S.C. § 3553(a)(2)(A).

As a result, Maldonado poses a danger to the community and the Court will deny his motion for

compassionate release on this basis. See United States v. Daniels, No. 15-127, 2020 WL 4674125,

at *4 (E.D. Pa. Aug. 12, 2020) (denying compassionate release where defendant was designated

an armed career criminal with numerous drug trafficking convictions).




                                                 7
          Case 5:17-cr-00138-JS Document 54 Filed 01/15/21 Page 8 of 8




CONCLUSION

       In conclusion, because Maldonado poses a danger to the community, the Court will

deny his motion for compassionate release pursuant to § 3582(c)(1)(A).

       An appropriate order follows.


                                                          BY THE COURT:

                                                           /s/ Juan R. Sánchez
                                                          Juan R. Sánchez, C.J.




                                               8
